Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147084                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147084
                                                                    COA: 314596
                                                                    Macomb CC: 12-001103-FH
  CARLOS ARISTA DE LA ROSA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 20, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Macomb Circuit Court for it to
  correct the judgment of sentence by striking the language prohibiting the defendant’s
  deportation until he serves 17.5 years. Although the defendant is not currently eligible
  for early parole and deportation pursuant to MCL 791.234b, the language of the statute is
  mandatory, and a sentencing judge may not prevent application of the statute if a
  defendant eventually becomes eligible.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2013
           d1016
                                                                               Clerk